UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7694



RONALD A. WILSON,

                                             Plaintiff - Appellant,

         versus


SEWALL SMITH, Warden; J. JOSEPH CURRAN, JR.,
Attorney General of the State of Maryland,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-94-
824-L)


Submitted:   May 28, 1998                    Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald A. Wilson, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Mary Jennifer Landis, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald A. Wilson seeks to appeal the district court's order

denying relief on his petition filed under 28 U.S.C. § 2254 (1994)

(current version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998)).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no
reversible error. Accordingly, we deny a certificate of probable

cause to appeal and dismiss the appeal on the reasoning of the

district court. Wilson v. Smith, No. CA-94-824-L (D. Md. Sept. 30,
1996). See Lindh v. Murphy, 521 U.S. __, 1997 WL 338568 (U.S.
June 23, 1997) (No. 96-6298). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2